Title: Notes on Treasury Statement, [after 28 December 1799]
From: Jefferson, Thomas
To: 



[after 28 Dec. 1799]

Monies wanting for the year 1800. according to a Report by the Secretary of the Treasury to Congress of Dec. 17. 1799.


Civil department, including Mint, valuation of lands & lighthouses
888,815.95


Foreign intercourse, viz. diplomatic department & certain treaties
 336,000.  


Navy
2,482,953.99


Arms
260,000.  


Army
4,067,200.  


Indian department
81,800.  


Annuities, grants, military pensions
93,953.33


Miscellanies
34,000.  


Interest & reimbursements of public debt, suppose equal to 1799.
4,409,254.78



12,572,178.05


Resources to meet those wants on the supposition that the taxes &c yield in 1800 what they did in 1799


Impost
 6,437,086.34 



Excise, auctions, licenses, carriages, stamps patents, postage, coinage
 818,020.94 



Lands sold
 8,769.79 



Dividends on Bank stock
 71,040.   



Contingent reciepts for Old balances, Repaimts. sale of a vessel, fines & forfietures, & Prizes in 1799. suppose equivalent contingencies in 1800
 34,024    




7,368,941.92



  Deficit for 1800.
5,203,236.13
12,572,178.05


 